Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5, 6 and 11 are objected to because of the following informalities:  the subject matter of claims 5 and 6 is already in claim 1.  The subject matter of claim 11 is already found in claim 7.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011-3355.
	JP ‘355 (Figure 10) discloses a wire harness assembly comprising: a first (left) connector, a second (right) connector; conductors 5 extending between the first connector and the second connector; contacts (Figure 9) provided on the second connector, the contacts having termination sections 56 mounted on the second connector, compliant sections 51,52 extending from the termination sections, and substrate engagement sections 54 extending from the compliant sections; the substrate engagement sections having curved contact sections 54 which are configured to be positioned in mechanical and electrical engagement with circuit pads 6a of a mating printed circuit board 6; the second connector having a housing with an upper surface and an oppositely facing lower surface, contact-receiving enclosures 22 extending from the upper surface in a direction away from the lower surface, the contact-receiving enclosures being dimensioned to receive the termination sections of the contacts; conductor-receiving conduits 22 provided between the upper surface and the lower surface, the conductor-receiving conduits being dimensioned to receive a portion of the conductors therein, wherein the conductors positioned in the conductor-receiving conduits extend through the contact-receiving enclosures.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-3355 in view of Burke et al 5306177.
	JP ‘355 (Figure 10) substantially discloses the claimed invention, including a wire harness assembly comprising: a first (left) connector 1, a second (right) connector 1; conductors 5 extending between the first connector and the second connector; contacts (Figure 9) provided on the second connector, the contacts having termination sections 56 mounted on the second connector, compliant sections 51,52 extending from the termination sections, and substrate engagement sections 54 extending from the compliant sections; the substrate engagement sections having curved contact sections 54 which are configured to be positioned in mechanical and electrical engagement with circuit pads 6a of a mating printed circuit board 6; the second connector having a housing with an upper surface and an oppositely facing lower surface, contact-receiving enclosures 22 extending from the upper surface in a direction away from the lower surface, the contact-receiving enclosures being dimensioned to receive the free ends of the termination sections of the contacts, contact-receiving projections 21 (Figures 3 and 4) extend from the lower surface in a direction away from the upper surface, slots 22 provided in the contact- receiving projections, the slots are dimensioned to receive and retain a portion of the termination sections therein; conductor-receiving conduits 22 provided between the upper surface and the lower surface, the conductor-receiving conduits being dimensioned to receive a portion of the conductors therein, wherein the conductors positioned in the conductor-receiving conduits extend through the contact-receiving enclosures.  Burke et al (front page) discloses        embossments 26 provided on the curved contact sections 24, and to provide the curved contact sections 54 of JP ‘355 with embossments thus would have been obvious, to better engage the circuit pads 6a.
Claims 2, 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-3355 in view of Burke et al as applied to claim 1 above, and further in view of Olsson 4315663.
	Olsson (Figure 4) discloses the termination sections 44,46 have folded over areas 50 provided proximate free ends, slots 52 are provided in the folded over areas to form insulation displacement slots which cooperate with the conductors, and to provide the termination sections 56 of JP ‘355 with folded over areas thus would have been obvious, to make better contact with conductors 5.
Claim(s) 3, 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-3355 in view of Burke et al as applied to claim 1 above, and further in view of Moll et al 2008/0280510.
	Moll et al (front page and paragraph 0030) discloses embossments 26 extend from the termination sections to the compliant sections 25 to provide additional strength and stability between the termination sections and the compliant sections, and to provide an embossment between the termination sections 56 and compliant sections 51,52 of JP ‘355 thus would have been obvious, to provide increased stiffness.
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-3355 as applied to claim 7 above, and further in view of Olsson (applied as above).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-3355 as applied to claim 7 above, and further in view of Moll et al (applied as above).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833